Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 1 of 25 PageID #: 1

                                                                           FILED
                                                                          12/14/2020
                                                                    U.S. DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                     Roger A.G. Sharpe, Clerk




                                          2:20-cv-0665-JPH-DLP
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 2 of 25 PageID #: 2
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 3 of 25 PageID #: 3
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 4 of 25 PageID #: 4
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 5 of 25 PageID #: 5
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 6 of 25 PageID #: 6
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 7 of 25 PageID #: 7
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 8 of 25 PageID #: 8
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 9 of 25 PageID #: 9
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 10 of 25 PageID #: 10
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 11 of 25 PageID #: 11
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 12 of 25 PageID #: 12
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 13 of 25 PageID #: 13
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 14 of 25 PageID #: 14
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 15 of 25 PageID #: 15
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 16 of 25 PageID #: 16
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 17 of 25 PageID #: 17
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 18 of 25 PageID #: 18
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 19 of 25 PageID #: 19
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 20 of 25 PageID #: 20
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 21 of 25 PageID #: 21
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 22 of 25 PageID #: 22
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 23 of 25 PageID #: 23
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 24 of 25 PageID #: 24
Case 2:20-cv-00665-JPH-DLP Document 1 Filed 12/14/20 Page 25 of 25 PageID #: 25
